Citation Nr: 9925053	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for left leg and ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted] 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND


The veteran had active duty from February 1951 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Appeals (VA).  

This case was previously before the Board in March 1993, and 
was remanded for further development.  In May 1995, the Board 
informed the veteran that his appeal had been handled by a 
former employee who may have tampered with his claims folder.  
The veteran reviewed the claims folder and stated that it 
appeared complete.  

The appeal was returned to the Board in August 1996.  At that 
time, it was noted that the regulations pertaining to claims 
based on radiogenic diseases had been changed since March 
1993.  The provisions of 38 C.F.R. § 3.311 had been amended 
to comport with Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  38 C.F.R. § 3.311(b)(4) was changed to state that if 
a claim is based on a disease other than those listed in 
38 C.F.R. § 3.311(b)(2) or 38 C.F.R. § 3.311(b)(3), the VA 
should nevertheless consider the claim under the provisions 
of 38 C.F.R. § 3.311(c), provided that the veteran has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  

In August 1996, the Board determined that another remand was 
necessary to comply with the new provisions of 38 C.F.R. 
§ 3.311.  The remand noted that the January 1991 letter of 
Schuyler K. Geller, M.D., stated that there was a distinct 
possibility that the doses of radiation received by the 
veteran were sufficient to accelerate the degenerative 
process in his knees.  The Board went on to state that Dr. 
Geller had in essence opined that arthritis is a "radiogenic 
disease" pursuant to 38 C.F.R. § 3.311(b)(2), and that the 
veteran's arthritis was due to radiation exposure in service.  
Therefore, the Board found that a remand was necessary in 
order for the RO to develop the veteran's claim as mandated 
by 38 C.F.R. § 3.311(b) and (c).  

A review of the record since the August 1996 remand indicates 
that the RO has not attempted to complete all of the 
development requested by the Board.  Specifically, in spite 
of the finding of the August 1996 remand that the January 
1991 opinion was sufficient to establish the veteran's 
arthritis as a radiogenic disease for the purposes of 
38 C.F.R. § 3.311(b)(2), the October 1998 Supplemental 
Statement of the Case states that the January 1991 opinion 
from Dr. Gellar was too speculative to establish a plausible 
claim.  Therefore, the RO apparently did not attempt to 
complete the development mandated by 38 C.F.R. § 3.311(b) and 
(c), and requested by the Board in the August 1996 remand.  

The Board finds that an additional remand of the veteran's 
claims is required.  The Board recognizes that there has 
already been significant delays in the adjudication of the 
veteran's appeal, and regrets the further delay.  However, 
the Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board finds 
that this case must be returned to the RO to complete the 
development requested in August 1996.  

The Board notes that a grant of the issue involving radiation 
exposure may render at least part of the remaining issue 
moot; thus, the issues are inextricably intertwined, and both 
issues must be remanded.  

Therefore, the Board remands this case to the RO for the 
following action: 

1.  The RO should interpret the January 
1991 medical opinion from Dr. Gellar as 
establishing arthritis as a radiogenic 
disease for the purposes of 38 C.F.R. 
§ 3.311(b)(2), and should develop the 
veteran's claim of entitlement to service 
connection for arthritis of multiple 
joints pursuant to the provisions of 
38 C.F.R. § 3.311(b) and (c).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











